FRANK, Judge.
The Department of Revenue challenges an order requiring it to pay attorney’s fees for a volunteer attorney/guardian ad litem appointed by the trial court pursuant to Department of Health and Rehabilitative Services v. Privette, 617 So.2d 305 (Fla.1993). We reverse.
On September 12, 1994, the trial court appointed Dave Schrader “as a volunteer Attorney ad Litem to represent the best interests of the minor ehild(ren).” The order provides that Mr. Schrader is entitled to recover his costs up to $300.00, but does not mention attorney’s fees.
On October 14, 1997, the trial court entered an order that finds that a reasonable attorney’s fee for Mr. Schrader’s services is $300.00 and orders the Department of Revenue to pay him that sum. Because the trial court’s order appointing Mr. Schrader specified that he was appointed as a volunteer attorney ad litem and provided for reimbursement of costs only, the trial court had no authority to award Mr. Schrader an attorney’s fee.
Reversed.
PARKER, C.J., and FULMER, J., concur.